UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 01-4100
HERMAN LEWIS BILLUPS,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 01-4713
HERMAN LEWIS BILLUPS,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 01-4738
CHRISTOPHER LEE DAVIS,
              Defendant-Appellant.
                                       
          Appeals from the United States District Court
    for the Southern District of West Virginia, at Huntington.
Joseph Robert Goodwin and Robert C. Chambers, District Judges.
                     (CR-00-59, CR-01-45)

                      Submitted: June 6, 2002

                       Decided: July 1, 2002

 Before WILKINS, NIEMEYER, and WILLIAMS, Circuit Judges.
2                      UNITED STATES v. BILLUPS
Affirmed by unpublished per curiam opinion.


                             COUNSEL

Marc L. Resnick, Washington, D.C., Mark F. Underwood, UNDER-
WOOD LAW OFFICE, INC., Huntington, West Virginia, for Appel-
lant. Kasey Warner, United States Attorney, Lisa A. Green, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Herman Lewis Billups pleaded guilty to conspiring to distribute
cocaine base and being a felon in possession of a firearm, for which
he received a life sentence. See 21 U.S.C.A. §§ 841, 846 (West 1999
& Supp. 2001); 18 U.S.C.A. § 922(g)(1) (West 2000). A jury subse-
quently convicted Billups of retaliating against a witness, in violation
of 18 U.S.C.A. § 1513(b)(2) (West 2000). The jury also convicted
Christopher Davis of aiding and abetting that retaliation, in violation
of 18 U.S.C.A. §§ 1513(b)(2) and 2 (West 2000). Billups appeals his
sentence for his conspiracy conviction, arguing the district court erred
in applying a sentencing enhancement for obstruction of justice pur-
suant to U.S. Sentencing Guidelines Manual § 3C1.1 (2000). Billups
and Davis also challenge the sufficiency of the evidence to support
their convictions under § 1513(b). For the following reasons, we
affirm.

  We find no error in the district court’s application of an enhance-
ment for obstruction of justice in computing Billups’s sentence for
conspiring to distribute cocaine base. This court reviews sentencing
determinations de novo and the underlying factual determinations for
                       UNITED STATES v. BILLUPS                         3
clear error. United States v. Daughtrey, 874 F.2d 213, 217 (4th Cir.
1989). At Billups’s sentencing hearing, two witnesses testified that
Billups repeatedly threatened a former co-conspirator while they were
housed together at the South Central Regional Jail (SCRJ). The sec-
ond witness, Clarence Woolfolk, also testified that Billups and Davis
assaulted him at the SCRJ after he was identified as a future witness
against Billups. Because an obstruction of justice enhancement may
be applied based on threats or intimidation of a co-defendant or wit-
ness, whether direct or indirect, see § 3C1.1, comment. (n.4(a)), we
find no error in the application of this enhancement to Billups’s sen-
tence in appeal No. 01-4100.

   Furthermore, our review of the trial transcript from Billups’s and
Davis’s trial for their assault on Woolfolk indicates that there is suffi-
cient evidence to support their convictions. Several witnesses testified
that both Billups and Davis struck Woolfolk. An SCRJ inmate also
testified that he saw Billups and Davis engage in a brief conversation
before attacking Woolfolk, just moments after Billups said: "There’s
the snitch and he’s going to get his." We find that this testimony pro-
vides proof beyond a reasonable doubt that Davis aided Billups in
knowingly causing physical injury to Woolfolk in retaliation for
Woolfolk’s testimony against Billups. See United States v. Cofield, 11
F.3d 413, 419 (4th Cir. 1993) (providing elements of a charge under
§ 1513(b)).

   Accordingly, we affirm Billups’s sentence in No. 01-4100, as well
as Billups’s and Davis’s convictions in No. 01-4713 and No. 01-4738,
respectively. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                             AFFIRMED